Citation Nr: 1727297	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for uticaria with angioedema. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served as a member of the United States Army, from June 1962 through June 1964. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Phoenix, Arizona (hereinafter Agency of Original Jurisdiction ("AOJ")).

During the pendency of the veteran's appeal, the Board has implemented a stay on all appeals affected by the holding in Johnson v. McDonald, 27 Vet. App. 487 (2016), which held that use of a topical steroid constituted "systemic therapy."  See Board Decision Memorandum dated October 24, 2016. This stay, however, does not affect the adjudication of the case as this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board observes that the Veteran has claim for entitlement to an individual unemployability ("TDIU") due to service-connected disabilities pending before the AOJ.  Specifically, the evidence indicates that the Veteran has reported an inability to work due to the symptoms of his service-connected anxiety disability.  However, the Board finds that neither the Veteran's lay statements nor the medical evidence suggest the Veteran is unable to work due solely to the skin disability presently on appeal.  As such, the Board declines to take jurisdiction over the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board observes that the Veteran's claims for an increased rating for service-connected anxiety disability and entitlement to an award of TDIU are in appellate status.  See January 2016 Notice of Disagreement. However, a review of the record indicates the AOJ has not yet issued a Statement of the Case with respect to these appeals.   See 38 C.F.R. § 19.29; see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999);  Holland v. Gober, 10 Vet. App. 433, 436 (10097).  While the identification of such facts would typically warrant a remand, as opposed to a referral, here, given the relatively short length of time since the filing of the Veteran's notice of disagreement, this matter is referred to the RO for appropriate action.
Finally, this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's uticaria with angioedema has characterized by frequent non-debilitating episodes and no more than two debilitating episodes, for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 percent, have not been met or approximated at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7825 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System ("VBMS") have been reviewed.

The Veteran has been provided with numerous VA examination which addressed the reported severity and frequency of the Veteran's skin disability manifestations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.
Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.
When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim in November 2007.  Thus, the relevant temporal focus for the disability in question dates back to November 2008. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

That being the relevant generalized law to the increased rating claim, the Board observes the Veteran's uticaria has been rated under Diagnostic Code 7825.  Prior to filing his appeal, the Board observes that the rating criteria for skin disorders were amended, effective in October 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, the specific criteria for rating uticaria, under Diagnostic Code 7825, was not modified by the revision. 

Under Diagnostic Code 7825, 10 percent rating is appropriate in cases involving recurrent episodes (at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted in cases where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period and which require intermittent systemic immunosuppressive therapy for control; and, the highest rating, 60 percent, is warranted where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2016).  

Following a review of the Veteran's longitudinal medical records, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for his uticaria, for any period on appeal.  As an initial matter, the Board observes that the Veteran has historically been prescribed, and continues to take, immunosupprive medications which include topical corticosteroids.  For example, the Veteran has been prescribed Topicort, which is the trademark brand for desoximetasone, a topical synthetic corticosteroid and form of immunosuppressant.  See Dorland's Illustrated Medical Dictionary, 501, 922, 1940 (31st Edition 2007).  Furthermore, the Board recognizes the Veteran has been prescribed these medications on a sustained and routine basis.  

However, despite this routine therapy, the Board finds no evidence which suggests the Veteran experiences debilitating episodes, occurring at least four times over a 12 month period as contemplated by a higher rating.  At no point has any examiner or treating physician ever reported the Veteran has suffered from or reported debilitating attacks.  Rather, the medical and lay evidence of record is consistent with the Veteran experiencing recurrent episodes of non-debilitating symptoms.  

For example, during the Veteran's February 2009 VA examination, the examiner reported the Veteran does not experience four or more debilitating episodes of symptoms of uticaria on a yearly basis.  This examination in particular is noteworthy because the examiner considered the totality of the Veteran's skin symptoms.  Following a physical examination of the Veteran and with consideration of his lay symptomatology, the examiner opined that the Veteran's additional symptoms of tinea versicolor folliculitis, and other skin diagnoses, were more likely than not related to or symptoms of his service-connected uticaria.  Therefore, in reaching her conclusion about debilitating episodes, the examiner considered the totality of the Veteran's symptoms, including hives, rashes, raised bumps, and others.  Thus, a finding that he did not experience four or more debilitating episodes per year is of significant weight. 

Subsequent examinations of the Veteran report similar findings.  For example, during his June 2013 VA examination, the Veteran reported experiencing three to four episodes of uticaria per year.  However, based upon the Veteran's descriptions of symptoms, and a review of his medical records, the examiner opined the Veteran did not experience debilitating symptoms.  Rather, the examiner opined the Veteran's descriptions of symptoms, including duration and severity of symptoms, were more consistent with frequent non-debilitating episodes.  

Thereafter, the Veteran was seen for an October 2015 VA examination.  Based upon the Veteran's reported history of symptoms, including severity and frequency, the examiner found the Veteran experienced, at most, one to two debilitating episodes per year.  Additionally, the examiner found the Veteran experienced four or more non-debilitating episodes of uticaria per year, characterized by swelling, and pain of the skin, and itchiness to the point his skin bleeds.  Thus, even considering the severity of the Veteran's descriptions, the examiner concluded the Veteran experienced at most one to two debilitating episodes per year.  

Thus, the Board finds there has been no lay or medical evidence presented which suggests the Veteran has experiencing four or more debilitating episodes of uticaria for any 12 month period on appeal.  In reaching this conclusion, the Board has considered both the medical and lay evidence of record.  Particularly, as it pertains to debilitating episodes, the Board has considered the Veteran's lay reports of skin rashes, itchiness, pain, and other secondary symptoms.  However, when considered in their totality, the Board does not find there have been debilitating episodes which occur four or more times per year. 

In statements to the Board, the Veteran's family members have described the severity and symptomatology of the Veteran's uticaria.  For example, in a January 2008 statement, the Veteran's wife described the Veteran's symptoms of difficulty sleeping and walking, and observations of his skin being swollen.  Similarly, the Veterans two daughters submitted letters in January 2008 describing the Veteran's rash and his symptoms of constant itchiness and difficulty sleeping. 

While the Board has considered these lay assessments, and finds them to be on the whole credible, the Board does not find that these descriptions warrant the assignment of an increased 30 percent disability rating.  As explained above, there is no evidence which suggests the Veteran experiences four or more debilitating episodes of uticaria per year.  There are no medical records which indicate the Veteran has sought treatment for periods of exacerbated symptoms or debilitating episodes of his uticaria.  On the whole, the totality of the evidence does not support the assignment of an increased 30 percent disability rating under Diagnostic Code 7825.  

Similarly, the Board has considered whether any other Diagnostic Codes related to disabilities of the skin would provide for a higher disability evaluation.  See e.g. Diagnostic Codes 7800 - 7833.  The only relevant Diagnostic Code applicable to the Veteran's symptoms is Diagnostic Code 7806, for dermatitis or eczema

Under Diagnostic Code 7806, a non-compensable rating is assigned for dermatitis or eczema that affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; requires no more than topical therapy during the past 12-month period.  A 10 percent evaluation is provided for dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is provided for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A review of the Veteran's physical examinations, medication lists, and VA examinations does not suggest any findings which would warrant a higher rating under Diagnostic Code 7806 at any time during the pendency of his appeal.  Even considering the Veteran's symptoms broadly, there have been no physical examinations of photographs which suggest the Veteran's skin disability covers more than 20 percent of his body.  Rather, during the Veteran's October 2015 VA examination, the examiner reported that the total area affected was less than five percent.  Similarly, the Veteran's longitudinal medical records have not been suggestive of a rash or similar symptoms covering more than five percent of his body.   As such, the Board finds no basis to award a higher disability rating under Diagnostic Code 7806.

With regard to the additional diagnostic codes concerning disabilities affecting the skin, the Veteran does not contend, nor does the evidence reflect, that he would warrant a separate or higher rating for American leishmaniasis (Diagnostic Code 7807); Old World leishmaniasis (Diagnostic Code 7808); discoid lupus erythematosus or subacture cutaneous lupus erythematosus (Diagnostic Code 7809); tuberculosis luposa (lupus vulgaris), active or inactive (Diagnostic Code 7811); dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) (Diagnostic Code 7813); bullous disorders (including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda) (Diagnostic Code 7815); psoriasis (Diagnostic Code 7816); exfoliative dermatitis (erythroderma) (Diagnostic Code 7817); malignant skin neoplasms (other than malignant melanoma) (Diagnostic Code 7818); benign skin neoplasms (Diagnostic Code 7819); cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) (Diagnostic Code 7821); papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)) (Diagnostic Code 7822); Vitiligo (Diagnostic Code 7823); diseases of keratinization (including icthyoses, Darier's disease, and palmoplantar keratoderma) (Diagnostic Code 7824); urticaria (Diagnostic Code 7825); primary cutaneous vasculitis (Diagnostic Code 7826); erythema multiforme or toxic epidermal necrolysis (Diagnostic Code 7827); acne (Diagnostic Code 7828); chloracne (Diagnostic Code 7829); scarring alopecia (Diagnostic Code 7830); alopecia areata (Diagnostic Code 7831); hyperhidrosis (Diagnostic Code 7832); or malignant melanoma (Diagnostic Code 7833).  See 38 C.F.R. § 4.118.  

In conclusion, the probative medical evidence establishes that the Veteran does meet the criteria for an increased evaluation of his service connected uticaria at any point during the period on appeal.  See Fenderson, 12 Vet. App. at 126.  

The Board has additionally considered whether the Veteran's skin disability is entitled to an extraschedular rating.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected skin disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reports his skin disability is characterized by itching, rashes, pain, swelling, hives, discomfort, and functional effects such as an inability to sleep.  Under his presently assigned Diagnostic Code 7825, none of the above symptoms are referenced or listed.  Rather, the Diagnostic Code assigns ratings based upon the frequency and severity of the Veteran's symptoms.  Thus, the lack of specific reference to the Veteran's reported symptoms does not in and of itself warrant a referral for an extraschedular evaluation.  

Moreover, as discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes.  As 38 C.F.R. §  4.118 specifies the Board is to consider numerous possible codes, which address a myriad of symptoms, the Board finds there is no symptom alleged by the Veteran which was not fully considered in the Board's analysis and assignment of a 10 percent disability evaluation.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.
Furthermore, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, as is the case with dermatitis, eczema, and uticaria, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's skin disorder not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's skin disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an increased rating, in excess of 10 percent disabling, for the service-connected uticaria with angioedema is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


